Anderson, J.,
delivered the opinion of the court.
Appellee, Mary Simmons, filed her bill in the. chancery court of Newton county against the appellant, John BE. Turner, to which bill appellant interposed a demurrer, which was by the court on the 14th of June, a day of the regular June term, 1909, overruled. From this decree overruling the demurrer, the court, on the same day it *29was entered, made an order granting this appeal to settle the principles of the cause. The appeal bond is dated June 29th, 1910, and marked approved and filed by the clerk July 14th, 1910; such date, approval, and filing being, therefore, more than ten days after -the decree overruling the demurrer and granting the appeal.
The authority of chancery courts to grant appeals from decrees overruling demurrers is contained in section 34, Code 1906, which provides that “such appeals must be applied for and bond given within ten days after the demurrer is overruled, if in term time.” Statutes limiting the time within which appeals shall be taken are both mandatory and jurisdictional, and must be strictly complied with. The court is without power to ingraft any exception on the statute. When the statute is not complied with, the supreme court is without jurisdiction of the cause, which will be dismissed, either on motion' of appellee or by this court of its own motion. This court is without power to make any other order. 2 Ency. PI. and Prac. 239'-243, and notes.

Appeal dismissed.